  Case 1:19-cr-00025-RJJ ECF No. 202, PageID.1950 Filed 04/28/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                            Hon. Robert J. Jonker
 v.
                                                            Case No. 1:19-cr-00025
 MOHAMED SALAT HAJI,

       Defendant.
 ________________________________/
                                      ORDER


      Defendant is charged in a two-count Indictment. Count 1 of the Indictment

charges defendant with conspiracy to provide material support to a designated

foreign terrorist organization in violation of 18 U.S.C. § 2339B(a)(1) and count two

charges him with attempting to provide material support to a designated foreign

terrorist organization in violation of 18 U.S.C. §§ 2339B(a)(1) and 2.

      On August 25, 2020, pursuant to court order, Mr. Haji was committed to the

custody of the United States Attorney General for evaluation pursuant to 18 U.S.C.

§ 4241. A report dated March 23, 2021, from the Federal Medical Center, Devens,

was completed by Miriam Kissin, Psy.D.,a forensic psychologist, reviewed by the

Court, served on the parties, and filed under restricted access.

      A competency hearing was held April 28, 2021, with counsel appearing for both

parties. No witnesses were called, and both counsel stipulated to the accuracy of the
 Case 1:19-cr-00025-RJJ ECF No. 202, PageID.1951 Filed 04/28/21 Page 2 of 2




report.   The Court has reviewed the report and concluded that Defendant is

competent to stand trial.




Date April 28, 2021                            /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge




                                     2
